DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-41 are pending in this Office Action.
	Claims 9 and 28 are amended.
	Claims 39-41 are new.
Response to Arguments – Double Patenting Rejections
The Applicant has indicated that the Applicant will consider filing a terminal disclaimer if the double patenting rejection remains when all other rejections have been overcome, and thus, the Examiner maintains the rejections.
Response to Arguments – Prior Art Rejections
Applicant’s arguments, see Applicant’s response, dated 1/19/2021, with respect to the rejections of claims 1, 14, and 27 under Reddy et al. (US 2012/0159533) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ravula (US 2011/0197223).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 14-18, 21-24, and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 18, and 19 of U.S. Patent No. 10,368,142. Although the claims at issue are not identical, they are not patentably distinct from the claims of the instant application are similar in scope and anticipated by the claims of U.S. Patent No. 10,368,142.
Instant Application Claims
U.S. Patent No. 10,368,142 Claims
Claims 1, 6, 7, 10, 11, 14, 23, 24, 27, 32, 33, 36, and 37
Claim 1
Claims 2, 15, and 28
Claim 2
Claims 3, 16, and 29
Claim 5
Claims 4, 17, and 30
Claims 5 and 6
Claims 5, 18, and 31
Claim 7
Claims 8, 21, and 34
Claim 18
Claims 22, and 35
Claim 19


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7, 8, 11-14, 16, 18, 20, 21, 24-27, 29, 31, 33, 34, 37, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravula (US 2011/0197223), in view of Drake et al. (US 2002/0078441), and in further view of Hardin et al. (US 2013/0247094).
	Regarding claims 1, 14, and 27, Ravula discloses a method (Paragraph 26 illustrates a system for providing real-time notification of emergencies and associated emergency information) comprising:
	sending, by a computing device and to a user device, content (Paragraphs 46 and 53 illustrate that a VOD server (i.e., a computing device) may provide VOD streams to users (i.e., user device));
	receiving, by the computing device, a first signal indicating a high priority communication message (Figure 2 and paragraphs 46 and 53 illustrate that the VOD server may receive a signal from the VOD support system invoking an EAS EVENT function 240 indicating that VOD server is to stream the EAS emergency to VOD viewers);
	determining, by the computing device and based on the first signal, to pause the sending the content at a location in the content (Paragraphs 46 and 53 illustrate that in response to receive the signal from the VOD support system invoking the EAS EVENT function 240, the VOD server suspends the current VOD streams to the VOD viewers);
	determining, by the computing device, that the high priority communication message has completed (Paragraphs 46 and 53 illustrate that the VOD server may determine that the EAS information asset has completed); and

	Ravula fails to disclose receiving, by the computing device, a first signal indicating that the user device has started to receive a high priority communication message; determining, by the computing device and based on a second signal, that the high priority communication message has completed.
	Drake discloses receiving, by the computing device, a first signal indicating that the user device has started to receive a communication (Paragraph 25 illustrates that the STB/user device may send instructions to the content server indicating the programming that his being received by the STB, i.e., analogous to showing that the STB has begun receiving certain/specific programming).
	It would have been obvious at the time of the invention to apply the method taught in Drake to Ravula to disclose receiving, by the computing device, a first signal indicating that the user device has started to receive a high priority communication message because it would have allowed the server to determine whether the user device has successfully received the content such as the high priority communication message.
	Ravula as modified by Drake fails to disclose determining, by the computing device and based on a second signal, that the high priority communication message has completed.
	Hardin discloses determining, by the computing device and based on a second signal, that the high priority communication message has completed (Paragraph 96 illustrates receiving, at the 
	It would have been obvious at the time of the invention to apply the method taught in Hardin to Ravula in view of Drake to disclose determining, by the computing device and based on a second signal, that the high priority communication message has completed because Ravula already discloses that the VOD server determines that the EAS notification has completed, and the use of a second signal would have provided a further indication/confirmation that the EAS notification has completed.
	Regarding claims 3, 16, and 29, Ravula as modified by Drake and Hardin discloses wherein the high priority communication message comprises an emergency alert system (EAS) message (Ravula: Figure 2 and paragraphs 46 and 53 illustrate that the VOD server may receive a signal from the VOD support system invoking an EAS EVENT function 240 indicating that VOD server is to stream the EAS emergency to VOD viewers), and wherein the second signal is received after a duration of the EAS message (Hardin: Paragraph 96 illustrates receiving, at the hubsite (i.e., computing device), a second alert control message, indicating that the emergency alert message is no longer in effect).
	Regarding claims 5, 18, and 31, Ravula as modified by Drake and Hardin discloses the method further comprising: retrieving, for a particular user of a plurality of users and from a shared digital video recorder that stores shared content for the plurality of users, the content, wherein the particular user is associated with the user device (Ravula: Paragraphs 14, 46, and 53 illustrate the use of VOD server, that may store video assets and provide multiple VOD sessions at one time including the VOD session provided to the user device that receives the EAS event/message).
Regarding claims 7 and 33, Ravula as modified by Drake and Hardin discloses wherein the second signal is received from a second computing device that processes the high priority communication message (Ravula: Paragraphs 46 and 53 illustrate that in response to receive the signal from the VOD support system (i.e., second computing device) invoking the EAS EVENT function 240, the VOD server suspends the current VOD streams to the VOD viewers; paragraph 40 illustrates that the VOD support system receives and processes the EAS event notification message).
	Regarding claims 8, 21, and 34, Ravula as modified by Drake and Hardin discloses wherein the user device comprises a set top box associated with a content provider, and wherein the content is sent to the user device via a distribution network of the content provider (Ravula: Paragraphs 8 and 9 illustrate the use of a set top box, and/or VOD service within set top box, for receiving the broadcast programs and EAS information from the cable headend).
	Regarding claims 11, 24, and 37, Ravula as modified by Drake and Hardin discloses wherein the second signal indicates that the user device can resume receiving the content (Hardin: Paragraph 96 illustrates Paragraph 96 illustrates receiving, at the hubsite (i.e., computing device), a second alert control message, indicating that the emergency alert message is no longer in effect and to resume providing content).
	Regarding claims 12 and 25, Ravula as modified by Drake and Hardin discloses wherein the computing device comprises a content server (Ravula: Paragraphs 46 and 53 illustrate that a VOD server (i.e., a computing device) may provide VOD streams to users (i.e., user device)).
	Regarding claims 13, 26, and 38, Ravula as modified by Drake and Hardin discloses wherein the content comprises a video on demand (VOD) or a streaming content (Ravula: 
	Regarding claim 20, Ravula as modified by Drake and Hardin discloses wherein the instructions, when executed by the one or more processors, cause the second computing device to receive the second signal from a third computing device that processes the high priority communication message (Ravula: Paragraphs 46 and 53 illustrate that in response to receive the signal from the VOD support system (i.e., third computing device) invoking the EAS EVENT function 240, the VOD server suspends the current VOD streams to the VOD viewers; paragraph 40 illustrates that the VOD support system receives and processes the EAS event notification message).
	Regarding claim 40, Ravula as modified by Drake and Hardin discloses wherein both the first signal and the second signal are received from the user device (Drake: Paragraph 25 illustrates that the STB/user device may send instructions to the content server indicating the programming that his being received by the STB, i.e., analogous to showing that the STB has begun, receiving certain/specific programming and the end of certain/specific programming).
	Regarding claim 41, Ravula as modified by Drake and Hardin discloses the method further comprising: sending, before the receiving of the first signal and via a communication channel, a first portion of the content, and reserving, before the determining to pause the sending the content, the communication channel for delivery of a second portion of the content (Ravula: .
Claims 2, 15, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravula (US 2011/0197223), in view of Drake et al. (US 2002/0078441), in further view of Hardin et al. (US 2013/0247094), and in further view of Cowling et al. (US 2011/0258678).
	Regarding claims 2, 15, and 28, Ravula as modified by Drake and Hardin fails to disclose wherein the method further comprises: sending, before the receiving of the first signal and via a first communication channel, a first portion of the content, and sending, after determining that the high priority communication message has completed and via a second communication channel different from the first communication channel, a second portion of the content.
	Cowling discloses wherein the method further comprises: sending, before the receiving of the first signal and via a first communication channel, a first portion of the content, and sending, after determining that the high priority communication message has completed and via a second communication channel different from the first communication channel, a second portion of the content (Paragraphs 58-60 illustrate that the server may provide the media content to the user device through a first transmission path such as a wireless transmission path, and then, provide the media content to the user device through a second/alternative transmission path, such as a hardline transmission path).
	It would have been obvious at the time of the invention to apply the method taught in Cowling to Ravula in view of Drake and Hardin to disclose wherein the method further comprises: sending, before the receiving of the first signal and via a first communication channel, a first portion of the content, and sending, after determining that the high priority communication message has completed and via a second communication channel different from the first communication channel, a second portion of the content because it is common in alternative content systems, which may include EAS content systems, to tag, or index specific points in a .
Claims 4, 17, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravula (US 2011/0197223), in view of Drake et al. (US 2002/0078441), in further view of Hardin et al. (US 2013/0247094), and in further view of Wendling (US 8,607,266).
	Regarding claims 4, 17, and 30, Ravula as modified by Drake and Hardin discloses wherein the high priority communication message comprises an emergency alert system (EAS) message (Ravula: Figure 2 and paragraphs 46 and 53 illustrate that the VOD server may receive a signal from the VOD support system invoking an EAS EVENT function 240 indicating that VOD server is to stream the EAS emergency to VOD viewers), and wherein the second signal is received after the duration of the EAS message (Hardin: Paragraph 96 illustrates receiving, at the hubsite (i.e., computing device), a second alert control message, indicating that the emergency alert message is no longer in effect).
	Ravula as modified by Drake and Hardin fails to disclose wherein a header of the EAS message comprises an indication of a duration of the EAS message.
	Wendling discloses wherein a header of the EAS message comprises an indication of a duration of the EAS message (Column 24, lines 26-44, illustrate that the header contains one field that specifies the length of the message).
.
Claims 6, 19, 22, 32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravula (US 2011/0197223), in view of Drake et al. (US 2002/0078441), in further view of Hardin et al. (US 2013/0247094), and in further view of Reddy et al. (US 2012/0159533).
	Regarding claims 6 and 32, Ravula as modified by Drake and Hardin fails to disclose wherein the first signal is received from a second computing device that is in communication with the user device.
	Reddy discloses wherein the first signal is received from a second computing device that is in communication with the user device (Paragraphs 29, 79, 81, and 86 illustrates that the EAS server may determine which devices are subject to the EAS broadcast and transmit EAS notifications to the determined devices which may cause the affected devices to interrupt, or pause, the content currently being presented and instead present the EAS broadcast).
	It would have been obvious at the time of the invention to apply the method taught in Reddy to Ravula in view of Drake and Hardin to disclose wherein the first signal is received from a second computing device that is in communication with the user device because it would have been common to use a single device to provide the EAS notifications to the devices affected by the EAS notifications.
Regarding claim 19, Ravula as modified by Drake and Hardin fails to disclose wherein the instructions, when executed by the one or more processors, cause the second computing device to receive the first signal by receiving the first signal from a third computing device that is in communication with the first computing device.
	Reddy discloses wherein the instructions, when executed by the one or more processors, cause the second computing device to receive the first signal by receiving the first signal from a third computing device that is in communication with the first computing device (Paragraphs 29, 79, 81, and 86 illustrates that the EAS server may determine which devices are subject to the EAS broadcast and transmit EAS notifications to the determined devices which may cause the affected devices to interrupt, or pause, the content currently being presented and instead present the EAS broadcast).
	It would have been obvious at the time of the invention to apply the method taught in Reddy to Ravula in view of Drake and Hardin to disclose wherein the instructions, when executed by the one or more processors, cause the second computing device to receive the first signal by receiving the first signal from a third computing device that is in communication with the first computing device because it would have been common to use a single device to provide the EAS notifications to the devices affected by the EAS notifications.
	Regarding claims 22 and 35, Ravula as modified by Drake and Hardin fails to disclose wherein the instructions, when executed by the one or more processors, cause the second computing device to: determine a geographic region affected by the high priority communication message; after receiving the first signal, pause sending the content to a plurality of computing devices within the geographic region; and after determining that the high priority communication message has completed, resume the sending the content to the plurality of computing devices.

	It would have been obvious at the time of the invention to apply the method taught in Reddy to Ravula in view of Drake and Hardin to disclose wherein the instructions, when executed by the one or more processors, cause the second computing device to: determine a geographic region affected by the high priority communication message; after receiving the first signal, pause sending the content to a plurality of computing devices within the geographic region; and after determining that the high priority communication message has completed, resume the sending the content to the plurality of computing devices because it would have been common to only interrupt the devices affected the EAS notification such as devices within a certain geographic location.
Claims 10, 23, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravula (US 2011/0197223), in view of Drake et al. (US 2002/0078441), in further view of Hardin et al. (US 2013/0247094), and in further view of Poole et al. (US 8,006,275).
Regarding claims 10, 23, and 36, Ravula as modified by Drake and Hardin fails to disclose wherein the first signal indicates the location in the content.
	Poole discloses wherein the first signal indicates the location in the content (Column 19, lines 4-19, and column 20, lines 31-51, illustrate that the interruption message may include time information that may be used to recover the video content at the point of interruption).
	It would have been obvious at the time of the invention to modify Ravula in view of Drake and Hardin to include wherein the first signal indicates the location in the content as disclosed in Poole because it would have been necessary to include some kind of information for determining the playback position from which the content was paused in order to resume the content from that playback position.
Allowable Subject Matter
Claims 9 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 contains allowable subject matter because the features disclosed in the claim overcome the prior art of record.  For instance, Ravula (US 2011/0197223) teaches the use of VOD server for receiving a signal from a device indicating that VOD server is to stream the EAS emergency to VOD viewers and Hardin et al. (US 2013/0247094) and Reddy et al. (US 2012/0159533) teach the use of a single device for providing multiple EAS messages to multiple devices.  However, the prior art of record does not teach the claimed features.
Claim 39 contains allowable subject matter because the features disclosed in the claim overcome the prior art of record.  For instance, Hamalainen et al. (US 2007/0214245) and Lee et al. (US 2011/0176060) teach providing content over a backup delivery channel if the primary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425